Citation Nr: 1717424	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left leg disability, to include as secondary to the back or the right ankle disabilities.

2. Entitlement to service connection for a right knee disability, to include as secondary to the back or the right ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ellen H. Weston, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1965 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Board remanded these issues to obtain additional medical information.  In October 2015, the Board remanded the matters now on appeal to clarify medical opinions and review the records.  


FINDINGS OF FACT

1. The evidence does not demonstrate that the Veteran's current left leg disability is etiologically related to his active duty service; nor is it proximately due to, the result of, or aggravated by, his back or right ankle disabilities.

2. The evidence does not demonstrate that the Veteran's current right knee disability is etiologically related to his active duty service; nor is it proximately due to, the result of, or aggravated by, his back or right ankle disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left leg disability, to include as secondary to the back or right ankle disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. 3.310 (2016). 

2. The criteria for service connection for a right knee disability, to include as secondary to the back or right ankle disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1112(a)(1), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  VA provided the requisite notice to the Veteran in a letter dated December 11, 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA also has a duty to assist the Veteran to obtain potentially relevant records, and to provide examinations or medical opinions when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, and private treatment records have been obtained and associated with the claims file.  The Veteran received VA treatment, and most recently, a January 2016 VA examination in connection with his service connection claims; which, collectively, contain a description of the history of disabilities at issue; document and consider relevant medical facts and principles; and provide opinions regarding the Veteran's claimed conditions.  By providing the VA claims file and scheduling the 2016 VA examination, as instructed, the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's October 2015 Remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The VA examinations demonstrate that the Veteran has been afforded VA opinions concerning his left leg and right ankle disabilities.  Moreover, during the January 2016 examination regarding the specific issues on appeal, the physician provided a medical opinion based on a complete review of the record and supported by a detailed rationale.  Barr, 21 Vet. App. at 312.  Therefore, the 2016 VA examination is adequate for adjudication purposes.  Additional development is not warranted.  As such, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Barr, 21 Vet. App. at 306; Hickson v. West, 12 Vet App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

For certain chronic diseases, a presumption of service connection arises if the disease has manifested to a degree of 10 percent or greater within one year following the veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not established within one year after service, a chronic disease claim must show a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, pursuant to 38 C.F.R. § 3.303(b).   When the facts do not adequately support chronicity in service, a showing of "continuity of symptomatology" after discharge from service is required.  However, the theory of "continuity of symptomatology" may only support a claim for the specific chronic diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr, 21 Vet. App. at 307; 38 C.F.R. § 3.303(b).

Service connection also may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by, or (b) aggravated by, a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence has been assembled, VA is responsible for determining whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event; or whether there is a preponderance of the evidence against the claim, in which case, the claim must be denied.  38 U.S.C.A. § 5107(b); See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.") (quoting Santosky v. Kramer, 455 U.S. 745, 755 (1982)); 38 C.F.R. § 3.102. 

Factual Background

In his lay statements, the Veteran asserts theories of both direct and secondary service connection for his claimed disabilities.  With regard to direct service connection for his left leg disability, the Veteran contends that his left leg pain started in service in 1966, and that his service records support this claim.  With regard to direct service connection for the right knee disability, the Veteran asserts that he continues to have pain in his right knee, which he believes initially arose after a right knee injury during service.  He states that his service records document sick bay calls for the right knee injury.  In the alternative, the Veteran asserts that his left leg disability arose from his diagnosed, pre-existing lower back problems, which became aggravated in service.  He further argues that his service-connected degenerative disc disease led to the compression of certain nerves, which causes pain in his lower extremities that may qualify for secondary service connection.  

The Veteran repeatedly maintains that there is a connection between an injury to one part of his system and an injury to another, based on comments by his treating physicians.  In a 2007 lay statement, the Veteran underscores that doctors always have told him that if one bone is out of line, it will cause stress to other parts of the body.  In a 2013 lay statement, the Veteran declares that bone misalignments cause wear and tear on other skeletal parts, which may take decades to appear.  In sum, the Veteran contends that the injuries he suffered while in service to his country have led to the conditions that he presently suffers from.

Service treatment records in 1966 reflect that the Veteran experienced lumbar-sacral pain, possible bony abnormality, and right hip pain, with some local tenderness.  (STR Medical, 10/14/2015, p. 5).  In 1966, the Veteran reported a right knee injury (subpatella contusion) that resulted in some slight swelling and pain for two to three days with no clinical fractures.  (STR Medical, 10/14/2015, pps. 7-8).  Service records further confirm that the Veteran did not report any other complaints about his right knee injury either during or subsequent to service, which indicates that it resolved within a brief period of time.  In 1968, service X-rays document that the Veteran sustained a small fracture to his right ankle bone (anterior portion of the calcaneus).  (STR Medical, 10/14/2015, p. 9).  X-rays later that year show a possible non-union of this fracture, but the records notably do not reveal any other leg or ankle symptoms, complaints, or pains either in service or upon discharge.  During an evaluation in 1968, the physician deemed the Veteran's feet and lower extremities "normal" and found him fully qualified to perform his duties at sea or on foreign shores.  (STR Medical, 10/14/2015, p. 9).
Private medical records in November 1997 document the first instance when doctors noted mild degenerative changes in the Veteran's knees.  (Medical Treatment Record - Non-Government Facility, 10/14/2015, p.23).  Private medical records reveal the Veteran had suffered left knee pain since 2001, received a pre-operative diagnosis of osteoarthritis of the left knee, and then underwent surgery to replace the left knee in 2003.  (Medical Treatment Record - Non-Government Facility, 6/15/2007, p. 16-20).  Private medical records in 2009 further reveal that the Veteran reported a family history of osteoarthritis and had been advised that he "would likely go on to develop arthritis in the contiguous joints."  (Medical Treatment Record - Non-Government Facility, 6/19/2013, p. 29).

On VA examination in December 2012, the examiner noted diagnoses of degenerative osteoarthritis in both the Veteran's left and right knees since 2000-2003, based on objective imaging and orthopedic studies.  The examiner acknowledged that osteoarthritis is a common, progressive joint disease that is genetic in nature and naturally caused by aging and wear and tear on the joints.   The examiner noted that the Veteran had a right hip joint replacement and knee joint replacements in both knees.  The 2012 VA examiner also detected "left sural and superficial peroneal nerve sensory neuropathy stable," but did not attribute this neuropathy to nerve impingement caused by the Veteran's back disability, per the objective findings of an MRI test.  Instead, the examiner credited the substantial risks for neuropathy posed by the Veteran's diabetic symptoms and weight gain.  At the 2012 examination, the Veteran admitted that his left leg pain began only in recent years after he gained weight.  The 2012 VA examiner concluded that the Veteran's left leg condition was not related to, nor had its onset in service, because service records show no evidence of any trauma or exit exam problems.  The 2012 examiner attributed his right knee disability with pending knee surgery to "severe osteoarthritis."  Moreover, the 2012 examiner determined that there was no possible clinical, anatomical relationship between the Veteran's right knee osteoarthritis and his service-connected degenerative back disability that would cause the two different conditions.

On VA examination in January 2016, the examiner noted that the Veteran has a degenerative joint disease that affects his left knee, and records showed it had progressed from mild in 1997 to moderate in 2003, which ultimately led to a left total knee joint replacement.  The 2016 VA examiner did not find the Veteran's right knee disability to be related to service due to the Veteran's extensive history of osteoarthritis and its natural progression, which led to several documented joint replacements, including the right hip and both knees.  The 2016 examiner carefully observed that the Veteran's legs were of identical length with a normal gait, and the bottom of his feet showed no calluses or any other signs of a weight-bearing shift that would impact his left leg.  In conclusion, the 2016 examination found no objective evidence that the Veteran's left leg conditions had been related to or caused by service, or had been caused by or aggravated beyond natural progression by any other condition, to include his right ankle fracture in 1968.

Left Leg Disability

The Board finds the 2012 and 2016 VA opinions on the disabilities at issue to be very probative and persuasive.  The qualified physicians who conducted the 2016 VA examination interviewed the Veteran, thoroughly reviewed and discussed the relevant evidence, and provided clear, persuasive explanations for his opinion.  While acknowledging the Veteran's pain, the examiners found, based on the evidence, that the Veteran had no documented physical trauma in service or signs of a weight-bearing shift after service that would cause a left leg disability.  Moreover, there has been no competent and probative evidence, nor any other medical opinions offered, to contradict the 2012 and 2016 VA examiners' opinions, or to otherwise support the Veteran's claims.

The Board generally finds lay persons competent to describe their pain symptoms and give opinions on some medical issues; however, the Veteran has not demonstrated that he has the requisite specialized knowledge or training to address medically complex issues such as causation and aggravation.  The complex etiology of the Veteran's left leg disability clearly falls outside the realm of common knowledge for a lay person.  The Veteran may competently report on the onset and symptoms of his left leg pain, but any actual medical diagnosis requires objective clinical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent the Veteran claims that he has had left leg pain since service in lay statements, but  reports in his 2003 private medical records and at the 2012 VA examination that his left leg pain only began in recent years, it diminishes the credibility and probative value of this evidence.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to be truthful in order to receive proper care).  As a result, the VA examinations on the disabilities at issue conducted by qualified medical professionals carry the most probative weight in this analysis.

The Veteran has a current left leg disability, but there is no evidence in the record, other than lay statements, to directly relate his left leg disability to an injury or disease that occurred in or has been aggravated by his period of service, nearly 50 years ago.  In fact, during VA examinations in 2012 and 2016, the examiners expressly stated that the Veteran's current left leg condition has not been caused by, related to, or aggravated by a disease or injury in service.  See Allen, 7 Vet. App. at 439; 38 C.F.R. § 3.310.  Instead, both examiners found that the Veteran's left leg disability is merely the natural outcome of his systemic, degenerative osteoarthritis, which appeared in medical records after 2000--more than 30 years after his separation from service.  As the Veteran's osteoarthritis did not have its onset until years after service, the presumptive service connection provisions for chronic disease do not apply. See 38 C.F.R. §§ 3.303(b), 3.307; 3.309(a).  The passage of many years between discharge and any documentation of a claimed disability is another factor that weighs against a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there is no competent evidence of a nexus between the present disability and the claimed in-service disease or injury to support direct service connection.  See Shedden, 381 F.3d at 1167; Barr, 21 Vet. App. at 306.  

Furthermore, the weight of the probative evidence regarding the left leg disability does not support secondary service connection.  The 2012 VA examiner reviewed pertinent evidence and MRI data to determine that the Veteran's neuropathy of the left leg could not possibly be caused by his service-connected degenerative back disability.  Likewise, the 2016 VA examiner concluded, based on evidence of no weight-bearing shift between the legs, that there was no objective evidence that the Veteran's left knee condition had been caused by or aggravated by service, beyond natural progression, or by any other condition, to specifically include his right ankle disability.  Thus, there was no evidence to show that his left leg disability had been caused by or aggravated by any other service-connected disability.  

The medical evidence, and the evidence as a whole, weighs against a finding that any current left leg disability began during service, is related to service, or is secondary to the other service-connected disabilities.  Therefore, the Board finds that the preponderance of the probative evidence weighs against the Veteran's claim of entitlement to either direct or secondary service connection for a left leg disability.  Accordingly, the doctrine of reasonable doubt does not apply, and the claim must be denied. 

Right Knee Disability

As described above, the 2012 VA examination notes the Veteran's diagnosis of bilateral osteoarthritis for the last 15 years, and his current right knee pain that is not associated with swelling of the knee.  The examiner attributes the Veteran's right knee disability and pending right knee surgery to "severe osteoarthritis."  The 2016 VA examiner also reviewed pertinent evidence and clinical data to determine that the Veteran's right knee disability was not related to service due to his osteoarthritis and its natural progression, which led to the replacement of his right hip and right knee.  There was no evidence to show that the right knee disability had been related to, caused by, or aggravated by any such condition in service.  As noted above, the passage of decades between discharge from service and any medical documentation of the claimed disability is a factor that weighs against a claim for direct service connection, chronicity, or continuity of symptomatology.  As the Veteran's osteoarthritis of the right knee did not manifest until years after service, presumptive service connection provisions for chronic disease are not applicable.  See 38 C.F.R. §§ 3.303(b), 3.307, and 3.309(a).

Moreover, the weight of the probative medical evidence regarding the right knee disability does not support secondary service connection, as the 2012 VA examiner explicitly concluded that the current right knee disability could not be clinically or anatomically caused by or aggravated by the service-connected degenerative back disability.  (VA Examination, 12/20/2012, p. 23).  Likewise, based on the evidence of severe osteoarthritis that began many years after service with no signs of weight-bearing shifts between his legs, the 2016 VA examiner specifically found that the right knee disability could not be caused by or aggravated by either the service-connected right ankle disability, or any other disability.

The Board affords greater credibility to the competent medical evidence provided by qualified VA examiners than to the lay evidence, which presents some factual discrepancies, no doubt due to the volume of medical care and the inevitable fallibility of the human memory.  See Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.  This finding is consistent with the law's view on memories, diluted over time.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement lacks credibility due to elapsed time and faulty memory) (cited by C.J. Kasold in Wolhwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).  See, generally, Fed. R. Evid. 803.

As a result, the totality of the evidence weighs against a finding that the current right knee disability began during service, is related to service in any other way, or is secondary to the Veteran's service-connected disabilities.  In reaching this conclusion, the Board considered applicability of the doctrine of the benefit-of-the-doubt.  As the preponderance of the evidence in this case weighs against the claim, the Board finds the doctrine is not applicable.  Accordingly, service connection for a right knee disability must be denied.









ORDER

Service connection for a left leg disability, to include as secondary to the back or right ankle disabilities, is denied.

Service connection for a right knee disability, to include as secondary to the back or right ankle disabilities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


